DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
As to claim 3, the semi-colon at the end of the first line is assumed to be intended to be a colon as in other dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 10, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al., United States Patent Application Publication Number 2005/0241003 A1 (hereafter referred to as “Sweeney”), in view of Vltavsky, United States Patent 9,380,421 B1 (hereafter referred to as “Vltavsky”).

As to claim 1, Sweeney discloses a computer-implemented method for controlling access of a point of interest, the method comprising: receiving, via a control device, user information associated with a user and location information of a user device associated with the user; evaluating the user information and the [location] information with respect to point of interest information associated with the point of interest; determining whether the user information is granted access to the point of interest based on evaluating the user information and the [location] information with respect to the point of interest information; and validating the user information associated with the user for access to the point of interest based on determining that the user information is granted (Abstract; Figure 2; ¶¶ [0022], [0023], and [0027], wherein a user device provides information such as its identifier and geographic position and this is used for granting access based upon a relative geographic position to a secured external portal and the user’s access privileges as checked in a database).
	Sweeney is silent on the location information comprising beacon information received from an application on the user device.
	However, Vltavsky discloses the location information comprising beacon information received from an application on the user device (Figure 8, wherein the User Device is seen to transmit its received beacon ID in step 806; Column 4, lines 19-37, wherein a user application receives beacon signals to customize the execution of the application based on location-specification information; Column 8, lines 21-29, wherein the user device receives a beacon identifier and then transmits it to a backend system).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

As to claims 10 and 18, the claims are rejected for the same reasons as claim 1 above.

As to claim 2, Sweeney discloses identifying at least a portion of the point of interest to which the user information is granted access (Abstract).

As to claim 6, Sweeney discloses wherein the user information associated with the user is a facial characteristic of the user received via the control device (¶ [0004]).

As to claims 14 and 20, the claims are rejected for the same reasons as claim 6 above.

Claims 3-5, 9, 11-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Vltavsky as applied above, and further in view of McDivitt, United States Patent Application Publication Number 2017/0011374 A1 (hereafter referred to as “McDivitt”).

As to claim 3, Sweeney and Vltavsky are silent on displaying, via the control device, at least the portion of the point of interest to which the user information is granted access.
	However, McDivitt discloses displaying, via the control device, at least the portion of the point of interest to which the user information is granted access (¶ [0024], wherein the kiosk grants access to display of the user’s customer account and permits the full use of services associated with the account).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Sweeney and Vltavsky in the aforementioned manner as taught by McDivitt in order to expand the usability of Sweeney’s invention beyond mere portal access to including account services via a local kiosk.

As to claims 4, 5, 9, 11-13, 17, and 19, the claims are rejected for reasons similar to claim 3 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Vltavsky as applied above, and further in view of Brown, United States Patent Application Publication Number 2013/0337905 A1 (hereafter referred to as “Brown”).

As to claim 7, Sweeney and Vltavsky are silent on the user information associated with the user is sound information associated with the user received via the control device.
(¶ [0096]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Sweeney and Vltavsky in the aforementioned manner as taught by Brown in order to make use of a secure system such as biometric voice recognition.

As to claim 15, the claim is rejected for reasons similar to claim 7 above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Vltavsky as applied above, and further in view of Holtzman et al., United States Patent Number 6,400,272 B1 (hereafter referred to as “Holtzman”).

As to claim 8, Sweeney and Vltavsky are silent on transmitting the user information to a staff device associated with the point of interest.
	However, Holtzman discloses transmitting the user information to a staff device associated with the point of interest (Column 14, lines 10 through 20).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Sweeney and Vltavsky in the aforementioned manner as taught by Holtzman in order to enable staff to make decisions on how to interact with a customer based upon the customer’s association(s) with point(s) of interest.

As to claim 16, the claim is rejected for reasons similar to claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
12/30/2021